DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Casey on September 24, 2021.
The application has been amended as follows:
	In claim 5, line 1, delete “1” and replace with --4--
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art fails to disclose a medical apparatus comprising processing circuitry configured to: input third projection data to a first trained model to generate fourth projection data, the first trained model being configured to generate, on the basis of the third projection data collected by a second X-ray detector included in a second scanner, the fourth projection data in which the influence of scattered rays in the third projection data has been reduced; or subtract, from the third projection data, scattered ray component data obtained by inputting the third projection data to a second trained model, to generate fifth projection 
Prior art fails to disclose a medical apparatus comprising processing circuitry configured to: input third projection data to a first trained model to generate fourth projection data, the first trained model being configured to generate, on the basis of the third projection data collected by a second X-ray detector included in a second scanner, the fourth projection data in which the influence of scattered rays in the third projection data has been reduced; or subtract, from the third projection data, scattered ray component data obtained by inputting the third projection data to a second trained model, to generate fifth projection data, the second trained model being configured to generate, on the basis of the third projection data, the scattered ray component data obtained by extracting the influence of scattered rays in the third projection data, wherein the first projection data is collected by the first X-ray detector in a case where a first collimator is provided in the first X-ray detector, and the second projection data is collected by the first X-ray detector in a case where a second collimator finer than the first collimator is provided in the first X-ray detector, as claimed in claim 2.  Claim 3 is allowed by virtue of its dependency on claim 2.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tsuyuki (US 2020/0219252 A1), Iwai et al. (US 2021/0100521 A1), and Lee et al. (USPN 10,559,101 B2) disclose trained models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JURIE YUN/Primary Examiner, Art Unit 2884